DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Lu (8,747,969).

 	Regarding claim 1, Lu teaches a printing system, comprising: 
a polyolefin media substrate (col. 3, lines 58-63); 
a pretreatment head comprising a plasma generator to apply a plasma treatment to  a surface of the polyolefin media substrate (col. 6, lines 3-15, note that there must be a plasma generator head as the reference is directed to an inkjet printer); and 
an inkjet print head positioned with respect to the pretreatment head to form a printed image on the plasma treated surface of polyolefin media substrate after the plasma treatment (col. 18, lines 8-13, note that the prior art teaches both applying a coating to a plasma treated film substrate and then printing on the coating as well as printing “directly” on the film substrate and then applying a coating to the previously printed surface).

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Saitoh et al. (8,186,823).
 	Regarding claim 2, Lu teaches the printing system of claim 1. Lu does not teach wherein the plasma generator is a surface barrier discharge plasma generator. Saitoh teaches this (Saitoh, see fig. 1, item 20, col. 9, lines 53-58). It would have been obvious to one of ordinary skill in the art at the time of invention to use a plasma discharger of the type and function disclosed by Saitoh in the device disclosed by Lu because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, because Lu does not go into detail about the type of plasma generator to be used in its printing operations, it would have been obvious to look to Saitoh for such information. 	Regarding claim 3, Lu teaches the printing system of claim 1. Lu does not teach wherein the surface barrier discharge plasma generator is positioned or movable to operate at from 0.1 mm to 10 mm from the polyolefin media substrate. Saitoh teaches this (Saitoh, compare figs. 1, 2, Note discharge element is movable into and out of contact with medium and thus it operates within the claimed range). It would have been obvious to one of ordinary skill in the art at the time of invention to use a plasma discharger of the type and function disclosed by Saitoh in the device disclosed by Lu because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, because Lu does not go into detail about the type of plasma generator to be used in its printing operations, it would have 
Regarding claim 16, Lu teaches the printing system of claim 1. Lu does not teach wherein the pretreatment head is positioned directly adjacent to the inkjet printhead. Saitoh teaches this (Saitoh, see fig. 1, Note first that the two can be said to be directly adjacent, and note further that “directly adjacent” can mean any number of things).
It would have been obvious to one of ordinary skill in the art at the time of invention to use a plasma discharger of the type and function disclosed by Saitoh in the device disclosed by Lu because doing so would amount to combining prior art elements 

Regarding claim 17, Lu teaches the printing system of claim 1. Lu does not teach wherein the pretreatment head is positioned from 1mm to 1 meter away from the inkjet printhead. Saito teaches an arrangement that presumably meets the claimed limitation  (Saitoh, see fig. 1, Note that for the two heads to be more than 1 meter away from each other, the illustrated printer would have to be massive, which is unlikely). Moreover, MPEP 2144.05 states that where the general conditions of a claim are disclosed in the prior art, it is not inventive to arrive at optimal ranges through routine experimentation. Here, while Saitoh may not explicitly mention a distance between the two heads, Lu in view of Saitoh teaches all other claimed conditions, and thus to claim a specific ranges of distances between heads is not inventive. 
It would have been obvious to one of ordinary skill in the art at the time of invention to use a plasma discharger of the type and function disclosed by Saitoh in the device disclosed by Lu because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, because Lu does not go into detail about the type of plasma generator to be used in its printing operations, it would have been obvious to look to Saitoh for such information. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Cofler (8,287,116).
 	Regarding claim 5, Lu teaches the printing system of claim 1. Lu does not teach wherein the pretreatment head and inkjet print head are attached to a carriage for passing the pretreatment head over a portion of a media substrate to apply the plasma treatment followed by passing the inkjet print head over the polyolefin media substrate to form the printed image on the portion. Cofler teaches this (Cofler, see fig. 2, cols. 2-3, lines 59-3). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the inkjet printing technique disclosed by Lu to the device disclosed by Cofler because doing so would amount to the combination of prior art elements according to known methods to yield predictable results. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Zhu et al. (8,110,031).
 	Regarding claim 9, Lu teaches the printing system of claim 8. Lu does not teach wherein the inkjet ink is nonaqueous and comprises from 50 wt % to 95 wt % ethanol. Zhu teaches this (Zhu, Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to use an ink comprising 50-95% ethanol, as disclosed by Zhu, in the method disclosed by Lu because doing so would amount to combining prior art elements according to known methods to yield predictable results. 

Response to Arguments
Applicant's arguments filed 1/4/2020 have been fully considered but they are not persuasive. Specifically, the claims have been amended to further specify the operation of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The prior art rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853